Citation Nr: 1614240	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  11-29 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1970 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran testified at a Board videoconference hearing in November 2013 and a copy of that transcript is of record. 

In an October 2014 decision, the Board remanded the appeal for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated March 2011 to November 2011 and the November 2013 Board hearing transcript.


FINDINGS OF FACT

1.  There is no clear and unmistakable evidence that the Veteran had a preexisting low back disability manifested by degenerative joint and disc disease.

2.  The Veteran's current low back disability did not manifest during, or as a result of, active military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1137, 1153, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  These notice requirements were accomplished in a letter sent in May 2010, prior to the initial rating decision.  This letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006). 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records, military personnel records and post-service VA treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained. 

The Veteran was provided with VA examinations in June 2010 and an addendum opinion in December 2014.  The Board finds that the December 2014 VA addendum opinion is adequate because it is based on the Veteran's medical history, review of the claims file, and supported by a rationale based on sound medical principles.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in November 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal, noted the reasons the Veteran's claim had been denied, and clarified the Veteran's overall contentions.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.

The Board is also satisfied that there has been substantial compliance with the October 2014 remand directives, which included obtaining the Veteran's military personnel records, requesting the Veteran's Social Security Administration (SSA) records, and obtaining a VA addendum opinion.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998)).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that he has a low back disability that is related to his military service.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

First, the Board notes that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).

Here, the Veteran's October 1969 pre-induction report of medical examination is absent of any notations of defects or diseases.  On his October 1969 pre-induction report of medical history, the Veteran reported back pain.  A June 1970 statement form a private physician noted that the Veteran had chest and back pain for many years, especially when he rode in an automobile for a long period of time.  The physician noted that the condition was worse in cold weather and at times the condition caused shortness of breath and on four occassions the Veteran had fainted when the pain was severe.  The physician also noted that a spinal x-ray showed some narrowing of the anterior portion of the body of T6 with the narrowing greater to the left than to the right.  

In the December 2014 VA addendum opinion, the VA examiner concluded that while there was clear and unmistakable evidence that the Veteran had back pain prior to service, the diagnosis of degenerative joint and disc disease of the lumbar spine did not appear to have existed prior to service.  The examiner explained that x-rays of the lumbar spine during service were normal and the diagnosis of degenerative joint and disc disease of the lumbar spine was not made until 2003 to 2004.

As the competent and credible December 2014 VA opinion illustrates that the Veteran's current low back disability did not clearly and unmistakably preexist service, the presumption of soundness at service entrance has not been rebutted.  38 U.S.C.A. § 1111.  Therefore, the Board will analyze the Veteran's claim for service connection for a low back disability under direct and presumptive theories of service connection.

In this regard, the Veteran has a current diagnosis of degenerative joint and disc disease of the lumbar spine as evidenced by the June 2010 VA examination.  

The Veteran's service treatment records show that in June 1970 the Veteran complained of low back pain.  The Veteran was diagnosed with chronic low back pain.  As such, the Veteran's claim turns on whether his currently diagnosed low back disability is related to his military service.

The June 1970 service treatment record noted continued back pain and that an orthopedic consult was negative.  Another June 1970 service treatment record shows that x-rays revealed that the thoracic and lumbosacral spines were within normal limits.  A July 1971 service treatment record shows that the Veteran complained of back pain which he reported he had had since the age of 14.  On his December 1971 separation report of medical history the Veteran initially marked "yes" for back trouble but then crossed it out and marked no.  The physician noted "teeth bad/frequent headaches/UCHDNS - no complaints did" but did not reference any back problems.  The December 1971 separation report of medical examination found the Veteran's spine to be normal.  

In December 1971 the Veteran filed a claim for headaches.  

An October 1972 VA examination for headaches shows that the Veteran was noted as having a painful area over the mid thoracic spine.  The Veteran reported some sharp pain in the area with sitting that goes away with movement.  An x-ray revealed a normal thoracic spine.  

VA treatment records dated December 2002 to November 2011 show the Veteran was treated for back pain.  A December 2002 active problems list did not note any back conditions.  A June 2003 treatment record shows that the Veteran reported low back pain in that when he coughs he experiences thoracic pain between the shoulder blades.  A June 2003 x-ray of the thoracic spine revealed mild degenerative changes with no acute abnormality identified.  An x-ray of the lumbar spine revealed moderate to marked degenerative changes, particularly prominent at L5-S1 with no acute abnormality identified.  A September 2005 VA treatment record shows that the Veteran denied any trauma to his legs or spine except for 30 years working for Kodak and having to be on his feet.  

Vet Center Records dated December 2002 to April 2010 show that the Veteran reported back pain.  

In February 2004 the Veteran filed a claim for hearing loss and tinnitus.  In January 2005 the Veteran filed a claim for an increase in his service-connected conversion disorder.  In April 2008 the Veteran filed a claim for residuals of a traumatic brain injury (TBI).

At the June 2010 VA examination, the Veteran reported that he started having back problems while on active duty.  The Veteran reported that as an artillery man, they were taught how to use the trays to load the projectiles but stated that "in rapid fire you had to use short cuts".  The examiner noted it was unclear as to where he had to use "rapid fire" as the Veteran was never overseas or in combat.  The Veteran reported that he never went about his back but that after discharge on his "first disability" exam he was told that he has "some back problems".  X-rays revealed grade I of IV spondylolisthesis of L4 on L5 associated with narrowing of the L4-5 intervertebral disc space and facet joint hypertrophic change; moderate disc space narrowing at L3-4 associated with prominent anterior and posterior osteophytes; mild disc space narrowing at L5-S1; and diffuse facet degenerative changes are present.

In a September 2010 statement, the Veteran's mother reported that in June 1971 the Veteran called and told her that when carrying a projectile he fell over an artillery gun and strained his back.  The Veteran's mother reported that he has had back trouble ever since.  


On his September 2010 notice of disagreement, the Veteran reported that his original injury was in June 1971.  The Veteran reported that he did not seek medical treatment.  The Veteran reported that he tripped over the trails of a 155 Howitzer with 155 projectiles in his hands.  The Veteran reported that from that day forward he has had problems with his back.  

In an October 2010 statement, the Veteran's wife reported that when the Veteran came home in June 1971 he told her that he fell over an artillery gun and strained his back while carrying a projectile.  She reported that the Veteran has had low back pain ever since.  

At the November 2013 Board hearing, the Veteran testified that he started to have more severe type of pain and problems with his back when he went to the military.  The Veteran reported the above noted incident where he fell over an artillery gun.  The Veteran reported that he hit his lower back on the right edge of the trail.  The Veteran reported that they sent him to the hospital and took x-rays.  The Veteran reported that the x-rays were negative but he had a deep bruise.  The Veteran reported that he was placed on light duty for a while.  The Veteran reported that despite being on light duty he still lifted heavy boxes of ammunition which he asserted further aggravated his back.  The Veteran reported that he was told to shut up and just do the job in regards to his back.  The Veteran reported that after service he did not know he could go to the VA for his back so he used his medical insurance through his employer.  The Veteran reported that these doctors told him he was going to have medical problems when he got older.  The Veteran reported that after he fell he was carried off the trail and taken to the hospital.  The Veteran reported that the private records were no longer available.  

In a November 2014 VA addendum opinion, the examiner ultimately found that the Veteran's current diagnosis of the back is degenerative disc and joint disease and that this condition is not etiologically related to the Veteran's service notwithstanding any back pain the Veteran may have experienced prior to service or during service.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012)  (noting that medical reports "must be read as a whole" in determinations of adequacy).  The examiner noted the service treatment records.  The examiner noted that aside from the initial concerns about his back, there were no further visits related to back complaints found in the service treatment records.  The examiner noted that visits in the service treatment records centered on headaches, and that the Veteran was seen a few times for a rash.  The examiner noted that in regards to the October 1972 VA examination finding of "tender area over mid thoracic spine", that finding was related to the thoracic spine rather than the lumbar/lower spine, which was now being claimed.  The examiner noted that x-rays done of the thoracic spine were "normal".  

The examiner also noted the above mentioned VA treatment records and the June 2010 VA examination.  The examiner noted that available medical records primarily focused on mental health evaluation and issues.  The examiner noted the progression of the degenerative disc disease from a single space in 2003 to multiple spaces in 2010.  The examiner also noted a December 2002 VA treatment record that showed the Veteran's active problem list as: conversion disorder; laboratory procedures, elevated VMA (urine)/others normal; health maintenance; hypertension; headaches; arrhythmia; question of sleep apnea; and peripheral nerve disease.  The examiner noted that the reason for the visit was "general medical follow-up" and it was silent for any back concerns.  The examiner noted that at that visit it was noted that the Veteran's weight was 330 pounds.  The examiner also noted that at his VA examinations in November 1975 and 2004, he filed claims for mental health and hearing, but did not make a claim for any back problems.  The examiner also noted that the Veteran did not relate the history of having "tripped over the trails of a 155 Howitzer with a 155 pro jo in [his] hands" and that thereafter, he handled big boxes of ammunition which aggravated his back at the initial exam in June 2010.  

The examiner explained that there was no evidence of any chronicity of care or concern about his lumbar spine/low back from early service (1970) until 2003.  The examiner noted that there was only the mention of thoracic "tenderness" at the exam in 1972.  The examiner explained that the buddy/lay statements dated September 2010 to October 2010 are both from his wife, and do not offer any specific information or evidence of a chronic problem.

Based on the above, the Board finds that the most competent and credible evidence is against a finding of service connection for a low back disability.  

The Board acknowledges the Veteran's assertions that his low back disability is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, determining the etiology of degenerative disc and joint disease of the lumbar spine, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran is competent to report his symptoms, any opinion regarding whether his currently diagnosed low back disability is the result of traumatic injury requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative value to the Veteran's assertions that his currently diagnosed low back disability is in any way related to his military service.

Instead, the Board finds the November 2014 VA addendum opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the examiner possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinion is shown to have been based on a review of the Veteran's claims file, and it is accompanied by a sufficient explanation.  Furthermore, the VA examiner considered and acknowledged the lay statements of record in reaching her conclusions.  The Board notes that the examiner incorrectly stated that the two lay statements submitted were from the Veteran's wife when they are actually from the Veteran's wife and his mother.  However, the Board does not find that this mistake changes the underlying rationale of the examiner's conclusions.  As such, the Board finds that the November 2014 opinion is dispositive of the nexus question in this case.

In regard to continuity of symptoms, the Board finds that the Veteran's low back disability is properly afforded such consideration, as arthritis is an enumerated condition in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  Part of the basis stated for the unfavorable medical opinion is that there is "no evidence of any chronicity of care or concern about his lumbar spine/low back from early service (1970) until 2003."  The Board unfortunately similarly finds that there is no credible evidence of continuity of symptomatology since service.  The Veteran clearly experienced back pain in service.  "Jurors may properly '"use their common sense'" and '"evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings"'"  United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537 (5th Cir. 1988))).  While the Veteran certainly was not required to file a claim seeking service connection for a back disability immediately after service, the fact that the Veteran filed claims for service connection for headaches in December 1971, hearing loss and tinnitus in February 2004, and residuals of a traumatic brain injury in April 2008, but did not also file a claim for service connection for his low back tends to show that the Veteran's low back was not a chronic concern and a chronic problem he associated with his military service.  The circumstances surrounding the claimed injury and treatment for the claimed injury have also been inconsistent.  Initially, the Veteran appeared to suggest that his back was injured from general wear and tear from loading projectiles for which he did not receive any medical treatment.  Thereafter, he indicated that he actually fell and hit his back for which he required treatment at a hospital.  Thus, the Veteran's recollections are inconsistent and consequently cannot be deemed reliable thereby rendering the asserted continuity of symptomatology not credible.  Therefore, the Board must rely on the medical evidence of record which does not show a chronic low back disorder until 2003.  

There is also no credible evidence of record that the Veteran's low back disability manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  The most probative evidence of record shows that the Veteran was not diagnosed with degenerative joint disease until 2003.  

Therefore, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2015), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
	

ORDER

Entitlement to a low back disability is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


